              Case 2:20-cv-01168-RSM Document 8 Filed 08/18/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    MOUNTECH IP LLC,                                CASE NO. C20-1168 RSM

 9                  Plaintiff,                        ORDER

10           v.

11    HTC AMERICA, INC.,

12                  Defendant.

13
            This matter is before the Court on Plaintiff’s Unopposed Motion to Extend Time to
14
     Answer Complaint. Dkt. #7. Finding good cause, the Court hereby ORDERS that the motion
15
     (Dkt. #7) is GRANTED and the time for Defendant HTC America, Inc. to answer, move, or
16
     otherwise respond to Plaintiff’s Mountech IP LLC’s Complaint is extended to October 30, 2020.
17
            Dated this 18th day of August, 2020.
18

19

20

21
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

     ORDER – 1
